Felton, Chief Judge.
The appeal in this case is from the judgment of conviction and sentence under an indictment charging the offense of altering a check. A motion for a new trial, *176on the general grounds and one special ground, was filed and overruled. There was no appeal from the judgment overruling the motion for a new trial. Under the ruling in Hill v. Willis, 224 Ga. 263 (4) (161 SE2d 281) the unappealed-from judgment overruling the motion for a new trial became the law of the case as to all questions covered by the motion for new trial including that of the sufficiency of the evidence to support the verdict (which latter question was not decided by the Supreme Court in the case cited, which necessarily means that the judgment on the overruling of the motion for a new trial as to the general grounds became the law of the case when not appealed from).
Argued July 1, 1968
Decided July 16, 1968.
W. P. Tapp, for appellant.
Reid Merritt, Solicitor General, for appellee.
Under the above authority the judgments of the trial court must be affirmed.

Judgment affirmed.


Eberhardt and Whitman, JJ., concur.